          Case 1:20-cv-00417-BLW Document 11 Filed 12/04/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO



 HUGUETTE NICOLE YOUNG,
                                             Case No. 1:20-cv-00417-BLW
                     Plaintiff,
                                             MEMORANDUM DECISION AND
          v.                                 ORDER

 LAUREN MCLEAN, in her official
 capacity as mayor of Boise, Idaho,

                     Defendant.



      Before the Court is Plaintiff Huguette Nicole Young’s Application to

Proceed In Forma Pauperis (Dkt. 1), Motion to Allow Electronic Filing by a Party

Appearing Without an Attorney (Dkt. 3) and Motion to Narrow IFP Issues (Dkt.

6).1 For the reasons stated below, the Court will deny the application to proceed in

forma pauperis and both motions.




      1
        Plaintiff has also filed a Motion for Speedy Hearing Under Rule 57 (Dkt. 7) and
Defendant has filed a Motion to Dismiss for Failure to State a Claim (Dkt. 8). These
motions will not be addressed here.
        Case 1:20-cv-00417-BLW Document 11 Filed 12/04/20 Page 2 of 5




1.     In Forma Pauperis

       “[A]ny court of the United States may authorize the commencement,

prosecution or defense of any suit, action or proceeding, civil or criminal . . .

without prepayment of fees or security therefor.” 28 U.S.C. 1915(a)(1). In order to

qualify for in forma pauperis status, Plaintiff must submit an affidavit that includes

a statement of all assets she possesses and that she is unable to pay the fee

required. The affidavit is sufficient if it states that the plaintiff, because of her

poverty, cannot “pay or give security for the costs” and still be able to provide for

herself and dependents “necessities of life.” Adkins v. E.I. DuPont de Numours &

Co., 335 U.S. 331, 339 (1948). The affidavit must “state the facts as to affiant’s

poverty with some particularity, definiteness and certainty.” United States v.

McQuade, 647 F.2d 938, 940 (9th Cir. 1981).

       Here, Plaintiff refuses to provide her personal financial information to the

Court. The only proof of her inability to pay the filing fee was provided to the

Court in her Motion to Narrow IFP Issues (Dkt. 6) where she informed the Court

that she is a recipient of an unspecified amount of public assistance payments from

the Supplemental Nutrition Assistance Program (SNAP). However, neither the

motion nor the attached Affidavit for Receiving SNAP Benefits (Dkt. 6 at 7–8) are
         Case 1:20-cv-00417-BLW Document 11 Filed 12/04/20 Page 3 of 5




properly signed. Plaintiff is not a registered participant in the CM/ECF program,

and thus is not authorized to electronically sign documents2.

       The Plaintiff has not provided sufficient information that would allow the

Court to assess her ability to pay the filing fee. Without such information, the

Court cannot find that paying the filing fee would cause plaintiff undue hardship.

Accordingly, Plaintiff’s in forma pauperis application is denied with leave to refile.

Plaintiff will be given the opportunity to submit the necessary financial

information to establish proof of undue hardship. If Plaintiff does not file a

completed application to proceed in forma pauperis or pay the filing fee within 14

days of this order this case will be dismissed without further notice.

2.     Motion to Allow Electronic Filing

       Federal Rule of Civil Procedure 5(d)(3)(B) allows a person not represented

by an attorney to file and sign documents electronically if allowed by court order

or local rule. The District of Idaho uses the judiciary’s Case Management and

Electronic Case Files (CM/ECF) Program. Dist. Idaho Loc. Civ. Rule 5.1(a). Only

registered participants may file documents electronically. A party to a pending




2
  Electronic signatures are permitted by Registered Participants. See Dist. Idaho Local
Civ. Rule 5.1(j); Dist. Idaho Gen. Order 247, ¶¶ 2(F), 13. A registered participant is an
“authorized person who has successfully completed the registration and training
requirements” of the docketing and filing system used by this Court. Dist. Idaho Gen.
Order 247, ¶ 2(H).
        Case 1:20-cv-00417-BLW Document 11 Filed 12/04/20 Page 4 of 5




action who is not represented by an attorney must seek permission from the Court

to register and use the electronic filing system. Dist. Idaho Gen. Order 247 ¶ 4.

      Electronic filing requires parties to code their filings so that they are

properly docketed electronically. When electronically filed documents are

improperly filed, they are not easily reviewable by the Court through its case

management reports. Currently, under District of Idaho General Order No. 362, pro

se filers in the District of Idaho may email District Court filings to the clerk’s

office. This method of filing allows the Clerk’s Office to assist with any procedural

questions and ensure documents submitted by pro se filers are legible and properly

filed. Accordingly, the Court will deny the motion to allow electronic filing.

                                         ORDER

      IT IS ORDERED that:

      1.     Plaintiff’s Application to Proceed In Forma Pauperis (Dkt. 1) is

             DENIED without prejudice.

      2.     Plaintiff has 14 days to refile an application to proceed in forma

             pauperis accompanied by the necessary financial information to

             establish proof of financial hardship or pay the filing fee. Plaintiff is

             advised that failure to either pay the filing fee or submit a completed

             in forma pauperis application within the allotted time may result in

             dismissal of this action.
 Case 1:20-cv-00417-BLW Document 11 Filed 12/04/20 Page 5 of 5




3.   The Clerk of the Court is directed to mail a copy of the In Forma

     Pauperis Application to Plaintiff.

3.   Plaintiff’s Motion to Allow Electronic Filing by a Party Appearing

     Without an Attorney (Dkt. 3) is DENIED.

4.   Plaintiff’s Motion to Narrow IFP Issues (Dkt. 6) is DENIED.



                                      DATED: December 4, 2020


                                      _________________________
                                      B. Lynn Winmill
                                      U.S. District Court Judge
